DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/25/2021 has been entered.
Claim Objections


Claim 1 is objected to because of the following informalities:  line 4 of the claim appears to be missing “wherein” after the comma.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 25-27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 25 recites the limitation "the another" in line 1 of the claim.  There is insufficient antecedent basis for this limitation in the claim, as the parent claims do not establish which element is “another”. Claims 26 and 27 are rejected based on their dependent status from Claim 25.

Claim Rejections - 35 USC § 102



In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 12-29 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Saito (US Patent Application Publication No. 2016/033686) (“Saito”).
Regarding Claim 12, Saito teaches a display device comprising: a layer of first wires (Figure 3, item 140/160), each of the first wires extends along a first direction (inherent in the existence of a 3-dimensional product – also note direction shown for items 140 and 160 in Figure 3); a layer of second wires (Figure 3, item 150), each of the second wires extends along a second direction (inherent in the existence of a 3-dimensional product – also note direction 
Regarding Claim 13, Saito further teaches the first direction is perpendicular to the second direction (see Figure 3, note directions of 140/160 vs 150).
Regarding Claim 14, Saito further teaches the first wires are between the interlayer and a layer of third wires (see Figure 4, note 10 is between 11 and M1+M2).
Regarding Claim 15, Saito further teaches a first transistor comprises one of the third wires (see Figure 4, note DrTr contains 3).
Regarding Claim 16, Saito further teaches the one of the third wires comprises a gate electrode of the first transistor (see Figure 4, note 3 is in M1 and is the gate of DrTr).
Regarding Claim 17, Saito further teaches the one of the third wires comprises a source electrode of the first transistor (see Figure 4, note 7S is in M2 and is the source electrode of DrTr).
Regarding Claim 18, Saito further teaches the one of the third wires comprises a drain electrode of the first transistor (see Figure 4, note 7D is in M2 and is the drain electrode of DrTr).
Regarding Claim 19, Saito further teaches one of the second wires is electrically connected to the first transistor (see Figure 4, note connection of 9 to 7D and thus DrTr).
Regarding Claim 20, Saito further teaches the one of the second wires is a signal line (Figure 3, item 150, ¶0047).
Regarding Claim 21, Saito further teaches the one of the first wires is electrically connected to the first transistor (see Figure 4, note connection of 10 to 7D and thus DrTr).
Regarding Claim 22, Saito further teaches one of the first wires is electrically connected to a source-drain of the first transistor (see Figure 4, note connection of 10 to 7D and thus DrTr).
Regarding Claim 23, Saito further teaches the one of the first wires is a power supply line (¶0055).
Regarding Claim 24, Saito further teaches a light-emitting element (Figure 3, item 130) electrically connected to another source-drain of the first transistor (see Figure 3).
Regarding Claim 25, Saito further teaches another of the first wires is electrically connected to a second transistor (see Figure 3, note connection of 140 to SwTr).
Regarding Claim 26, Saito further teaches the another of the first wires is electrically connected to a gate electrode of the second transistor (see Figure 3, note connection of 140 to the gate of SwTr).
Regarding Claim 27, Saito further teaches the another of the first wires is a scan line (¶0047).
Regarding Claim 28, Saito further teaches the interlayer touches the layer of the first wires (see Figure 4, note 11 touches 10).
Regarding Claim 29, Saito further teaches the interlayer touches the layer of the second wires (see Figure 4, note 11 touches 9).
Response to Arguments
Applicant's arguments filed 2/25/2021 have been fully considered but they are not persuasive.
Regarding Applicant’s arguments, the Examiner notes the amendments to the claim scope are significant which has necessitated reconsideration of the previously cited art. The Examiner has cited the art with a new interpretation required by those significant amendments, thus while some of the art remains similar, the rejection is different and Applicant’s arguments are not found persuasive against the art as interpreted by the Examiner.

Conclusion




Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK W TORNOW whose telephone number is (571)270-7534.  The examiner can normally be reached on M-Th 6:30-4:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MARK W. TORNOW
Primary Examiner
Art Unit 2891



/MARK W TORNOW/Primary Examiner, Art Unit 2891